DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-11 of US Patent No. 10,733,017 B2 (hereafter ‘017). Following table illustrate the obvious type double patenting.

Instant invention claims

Patent No. US 10,733,017 B2 (‘017)

A method for scheduling tasks using a heterogeneous multiple processor cores including first processor cores and second processor cores in an electronic device, the method comprising: 

A method for scheduling tasks using a heterogeneous multiple processor cores including first processor cores and second processor cores in an electronic device, the method comprising:
generating a plurality of tasks based on executing an application; 

generating a plurality of tasks based on executing an application;
classifying the plurality of tasks based on workload performance of each task into high-workload tasks or low-workload tasks,
classifying the plurality of tasks based on workload performance of each task into high-workload tasks or low-workload tasks,
wherein the high-workload tasks are assigned to the first processor cores and the low-workload tasks are assigned to the second processor cores, and
wherein the high-workload tasks are assigned to the first processor cores and the low-workload tasks are assigned to the second processor cores, and
wherein the workload performance of the high-workload tasks is above a threshold value, and the workload performance of the low-workload tasks is below or equal to the threshold value;

wherein the workload performance of the high-workload tasks is above a threshold value, and the workload performance of the low-workload tasks is below or equal to the threshold value;
detecting a touch input related to the application, while processing the high-workload tasks in the first processor cores and the low-workload tasks in the second processor cores; 
detecting a touch input related to the application, while processing the high-workload tasks in the first processor cores and the low-workload tasks in the second processor cores;
in response to the touch input, migrating a portion of the low-workload tasks from the second processor cores to the first processor cores regardless of a power level of the electronic device; 

in response to the touch input, migrating a portion of the low-workload tasks from the second processor cores to the first processor cores regardless of a power level of the electronic device;
processing the migrated portion of the low-workload tasks and the high-workload tasks in the first processor cores;
processing the migrated portion of the low-workload tasks and the high-workload tasks in the first processor cores; and
determining whether a preset condition is satisfied; and based on a determination that the preset condition is satisfied, 

when no touch input is detected for a preset time in connection with the application,

migrating a portion of the low-workload tasks that migrated to the first processor cores to the second processor cores based on the workload performance of each task,
wherein the first processor cores comprise higher performance processors than the second processor cores, and
wherein the first processor cores comprise higher performance processors than the second processor cores, and
wherein the first processor cores are high-performance processor cores, and the second processor cores are low-performance processor cores.  

wherein the first processor cores are high-performance processor cores, and the second processor cores are low-performance processor cores.


As illustrated in above table, Claim 1 of instant application are rejected on over claim 1 of Patent No. US 10,733,017 B2 (‘017). All non-matching elements of the claim limitations appear in Bold.
Claim 1 of the instant invention recites “determining whether a preset condition is satisfied; and based on a determination that the preset condition is satisfied”, which is not specifically recited in the patent ‘017. However, patent ‘017 discloses the claim elements of “when no touch input is detected for a preset time in connection with the application”, which is missing from the instant invention. 
It would have been obvious to one of ordinary skilled in the art would have realized before the effective filing date of the invention was made to have realized that the claim limitation of “when no touch input is detected for a preset time in connection with the application” as recited in ‘017 is equivalent to/example of the claim limitations of “determining whether a preset condition is satisfied; and based on a determination that the preset condition is satisfied” as 
Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-17 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 line 8 recites “workload performance”. It is unclear if “Workload performance” is referring to the required resources or efficiency of performing the workload. 
Claim 1 line 10 recites “detecting a touch input”. It is unclear “touch” is referring to touch what e.g. user touches an application/GUI on a mobile 
Claim 1 line 14 recites “regardless of a power level of electronic device”. It is unclear power level is referring to the ON/OFF or certain Voltage-Frequency applied to the device/processor. It is also unclear “regardless of power level” includes condition such as no power/turned off/zero power of the electronic device i.e. will the migration occur upon touch input if the electronic device has no power.
Claim 1 line 12 recites “migrating a portion of the low-workload task” and later in line 15 recites “processing the migrated portion of the low workload tasks” and further in lines 19-20 recites “migrating the portion of the low-workload tasks that migrated to the first processor cores to the second processor cores based on the workload performance of each task”. It is unclear if the “portion” of the migrated task remain same before and after processing of the low-workload task. Also, it is unclear workload performance is referring to what and if the workload performance of each task or the portion of the low-workload migrated portion of the task is being used as the basis for second/reverse migration of task. 
Claim 1 lines 22-25 recite “processor cores comprise higher performance core” and later recite “processor cores are high-performance processor cores”. It is unclear what is the similarity and/or distinction being captured by comprise and are i.e. if these processor cores are same or different in the two limitations. 

Claim 4 line 4 recites “download/uploading, or wired/wireless data transmission. It is unclear if the condition includes starting/finishing/ stopping of downloading /uploading/transmission.

Claim 5 line 4 recites “detect an event that triggers a performance control condition”. It is unclear what is being referred by a performance control condition i.e. switching of tasks, adjusting processor performance/current/ voltage/frequency. It is also unclear if the detecting of the event is associated with either classifying of tasks or migrating of tasks or both. 

Claims 5 and 11 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Breternitz et al. (US Publication No. 2014/0108828 A1, hereafter Breternitz) in view of Athas et al. (US Pub. No. 2005/0132239 A1, hereafter Athas) and further in view of Zaarur et al. (US Pub. No. 2013/0061237 A1, hereafter Zaarur).

Breternitz and Athas were cited in the IDS filed on 07/31/2020.

As per claim 1, Breternitz teaches the invention substantially as claimed including a method for scheduling tasks using a heterogeneous multiple processor cores including first processor cores and second processor cores in an electronic device ((fig 1 scheduler device, processor 1-X [0018] processors, grouped, bins, power characteristics [0019] fig. 1 scheduler, multiple bins/processors, processor1 processor X), the method comprising: 
generating a plurality of tasks based on executing an application ([0022] fig. 1 incoming tasks [0002] run applications, handle various computer related business and/or storage organizations [0099] map task, input, divide the input into sub-problems and distribute the sub-problems to be performed by one or more processors); 
classifying the plurality of tasks based on workload performance of each task into high-workload tasks or low-workload tasks ([0022] fig 1, scheduler, classify, incoming task, task performance metrics, requires heavy/light processing power, assign task, threshold amount; fig 10), wherein the high-workload tasks are assigned to the first processor cores and the low-workload tasks are assigned to the second processor cores ([0022] fig 1 bin1 voltage>1.75 volts, processors 1, 2, 7, X…bin Y voltage < 1.25 volts processors 3, 5, 8 assign task to bin of processors based on task performance metrics, task,  requiring, large amount of processing power assigned to bin 1, processors supplied with higher voltage, task requiring a small amount of processing power assigned to bin Y, processors supplied with lower voltage), and wherein the workload performance of the high-workload tasks is above a threshold value, and the workload performance of the low-workload tasks is below or equal to the threshold value ([0022] task requiring a large amount of processing power e.g. greater than a threshold, task requiring small amount of processing power e.g. less than a threshold amount);
detecting a input related to the application ([0060] utilization below threshold, processor assigned to different bin or powered off [0072] task performance metric, periodically, measurement of an event that occurs i.e. detecting an event related to the application [0002] run applications), while processing the high-workload tasks in the first processor cores and the low-workload tasks in the second processor cores ([0072] task performance metric, periodically, measurement of an event that occurs while processor is processing one or more task, indicate behavior of processor [0101] performance metric, particular task type [0103] re-assign task, performance metric/score [0022] fig 1 bin1 voltage>1.75 volts, processors 1, 2, 7, X…bin Y voltage < 1.25 volts processors 3, 5, 8 assign task to bin of processors based on task performance metrics, task,  requiring, large amount of processing power assigned to bin 1, processors supplied with higher voltage, task requiring a small amount of processing power assigned to bin Y, processors supplied with lower voltage); 
migrating a portion of the workload tasks from the processor cores to the processor cores regardless of a power level of the electronic device ([0103] re-assign the first task to a second bin and/or second processor for processing the first task [0103] re-assign first task, based on the task performance metric/score [0089] task is moved from one processor to another processor [0089] task is moved from one processor to another, i.e. no consideration of device power level for migration); 
processing the low-workload tasks and the high-workload tasks in the processor cores ([0099] distribute sub-problem to be performed by one or more processors, collect answers to all of the sub-problems, executing reduce task, task type, light/heavy processing classification);
determining whether a preset condition is satisfied ([0056] fig 7 utilization rule 710 720 [0057]); and based on a determination that the preset condition is satisfied ([0060] utilization rule, when utilization greater/below threshold i.e. preset condition is met), 
wherein the first processor cores comprise higher performance processors than the second processor cores ([0051] bin1 processor v>1.5 v, f>3 GHz, bin2-3 processors, v<1.5v f <3 GHz [0020] determine power characteristics of each processors voltage supplied/frequency operating [0021] ), and wherein the first processor cores are high-performance processor cores, and the second processor cores are low-performance processor cores ([0017] processor, power characteristics, [0051] bin1 processor v>1.5 v, f>3 GHz i.e. high performance processor cores; bin2-3 processors, v<1.5v f <3 GHz i.e. low performance processor core [0020] determine power characteristics of each processors voltage supplied/frequency operating [0021]).  

Breternitz doesn’t specifically teach detecting a touch input related to the application, in response to the touch input, migrating a portion of the low-workload tasks from the second processor cores to the first processor cores regardless of a power level of the electronic device, processing the migrated portion of the low-workload tasks and the high-workload tasks in the first processor cores; determining whether a preset condition is satisfied; and based on a determination that the preset condition is satisfied, migrating the portion of the low-2DOCKET No. SAMS07-00242APPLICATION No. 16/947,434PATENTworkload tasks that migrated to the first processor cores to the second processor cores based on the workload performance of each task.
Athas, however, teaches migrating a portion of the low-workload tasks from the second processor cores to the first processor cores regardless of a power level of the electronic device ([0049] fig 4. switch to HP processor-yes 426 switch task to HP processor 428 HP i.e. not considering the power level of the multiprocessor system), processing the migrated portion of the low-workload tasks and the high-workload tasks in the first processor cores (fig 4 406-408/424 426 428 -412 execute task on HP processor 412); 
determining whether a preset condition is satisfied ([0045] whether the processing is keeping busy executing the task, whether the high performance processor is spending a large amount of time in the idle loop); and based on a determination that the preset condition is satisfied (fig 4 switch to EE processor-yes 414 ([0045] whether the processing is keeping busy executing the task, whether the high performance processor is spending a large amount of time in the idle loop), migrating the portion of the low-2DOCKET No. SAMS07-00242APPLICATION No. 16/947,434PATENTworkload tasks that migrated to the first processor cores to the second processor cores based on the workload performance of each task ([0046] switch the task, high performance processor, energy efficiency processor [0045] switch the task to execute on the energy efficiency processor, determination factors that were initially used to determine which processor to execute the task in step 404).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous art (Breternitz [0001] Athas [0002]) Breternitz with the teachings of Athas of switching the task from the energy efficient processor to the high performance processor, executing the task on high performance processor, determining whether the high performance processor is keeping busy or spending large amount of time in idle loop, switching task back from high performance processor to the energy efficiency processor based on determination that were initially used to determine which processor to execute the task to improve efficiency (Breternitz [0017] Athas [0009]) and allow migrating a portion of the low-workload tasks from the second processor cores to the first processor cores regardless of a power level of the electronic device, processing the migrated portion of the low-workload tasks and the high-workload tasks in the first processor cores; determining whether a preset condition is satisfied; and based on a determination that the preset condition is satisfied, migrating the portion of the low-2DOCKET No. SAMS07-00242APPLICATION No. 16/947,434PATENTworkload tasks that migrated to the first processor cores to the second processor cores based on the workload performance of each task to the method of Breternitz as in the instant invention.

Breternitz and Athas don’t specifically teach detecting a touch input related to the application, in response to the touch input, migrating a portion of the low-workload tasks from the second processor cores to the first processor cores regardless of a power level of the electronic device.

Zaarur, however, teaches detecting a touch input related to the application ([0029] touch-input sensor, display, user interface, application [0063] responsive to receiving user input or an event, task respond to received user input), in response to the touch input, migrating a portion of the low-workload tasks from the second processor cores to the first processor cores regardless of a power level of the electronic device ([0063] execution of the task switched from the second core of the processor back to the first core of the processor, responsive to receiving user input [0029] touch-input sensor, user interface, application i.e.no consideration for computing devices).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous art (Breternitz [0001] Athas [0002] Zaarur [0005]) Breternitz and Athas with the teachings of Zaarur of switching the task from the second core to the first core responsive to receiving user input including receiving touch-input to improve efficiency and allow to improve efficiency (Breternitz [0017] Athas [0009] Zaarur [0003]) and allow detecting a touch input related to the application, in response to the touch input, migrating a portion of the low-workload tasks from the second processor cores to the first processor cores regardless of a power level of the electronic device to the method of Breternitz and Athas as in the instant invention.


As per claim 2, Breternitz teaches wherein each of the first processor cores is a minimum entity with a processing capability for executing instructions of the high-workload tasks ([0051] bin1 processor v>1.5 v, f>3 GHz, bin2-3 processors, v<1.5v f <3 GHz [0020] determine power characteristics of each processors voltage supplied/frequency operating [0021] [0017] [0022] fig 1 bin1 voltage>1.75 volts, processors 1, 2, 7, X…bin Y voltage < 1.25 volts processors 3, 5, 8 assign task to bin of processors based on task performance metrics, task,  requiring, large amount of processing power assigned to bin 1, processors supplied with higher voltage).  

As per claim 3, Breternitz teaches wherein the low-performance processor cores are low-power processor cores ( [0022] fig 1 bin Y voltage < 1.25 volts processors 3, 5, 8 assign task to bin of processors based on task performance metrics, task,  task requiring a small amount of processing power assigned to bin Y, processors supplied with lower voltage).  

As per claim 4, Athas teaches wherein the preset condition (fig 4 426 414 404).

Zaarur teaches remaining claim elements of the preset condition comprises, a completion event of a website loading, a completion event of content ([0085] state of the core is saved and task switch to the other core is performed), downloading or uploading ([0026] stream online content), or wired/wireless data transmission ([0069] signal transmitted). 

As per claim 16, Breternitz teaches wherein the preset condition corresponds to the low-workload tasks ([0091] classify task, based on threshold [0091] [0093]).  


Claim 5 recites an electronic device with limitations similar to the claim 1 including to detect an event that triggers a performance control condition (Breternitz: [0072] measurement of an event that occurs while processor is processing one or more tasks). Therefore, it is rejected for the same rational.


As per claim 6, Breternitz teaches wherein the first processor cores and the second processor cores constitute one or more independent processors (fig 1 Bin 1 processors 1, 2, 7, X, voltage>1.75 v Bin Y processors 3, 5, 8 voltage < 1.25).  

Claim 7 recites the limitations similar to those of claim 4. Therefore, it is rejected for the same rational.

Claim 8 recites the limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claim 9 recites the limitations similar to some of those of claim 1. Therefore, it is rejected for the same rational.

Claim 10 recites the limitations similar to those of claim 3. Therefore, it is rejected for the same rational.

Claim 17 recites the limitations similar to those of claim 16. Therefore, it is rejected for the same rational.

Claim 11 recites a non-transitory storage medium storing instructions causing an electronic device to execute a task scheduling method, wherein the instructions, when executed by the electronic device, are configured to cause the electronic device to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
 
Claim 12 recites the non-transitory storage medium of claim 11 with the limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claim 13 recites the non-transitory storage medium of claim 11 with the limitations similar to those of claim 3. Therefore, it is rejected for the same rational.

Claim 14 recites the non-transitory storage medium of claim 11 with the limitations similar to those of claim 4. Therefore, it is rejected for the same rational.

Claim 15 recites the non-transitory storage medium of claim 11 with the limitations similar to those of claim 16. Therefore, it is rejected for the same rational.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
NAKAGAWA; Tetsuya (US 20160085596 A1) multi-cpu system and multi-cpu system scaling method
Nakajima; Jun et al. (US 20060123251 A1) performance state-based thread management
Nishihara; Kosuke et al. (US 20110310977 A1) task allocation device, task allocation method, and storage medium storing task allocation program
Seshadri; Harinarayanan et al. (US 9207994 B2) scheduling tasks among processor cores
Shi; Zhanhe et al. (US 6757897 B1) 	apparatus and methods for scheduling and performing tasks
Thomson; Steven S. et al. (US 20130151879 A1) system and method for controlling central processing unit power with guaranteed transient deadlines
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195